Case: 2:19-cv-00119-MHW-EPD Doc #: 43 Filed: 11/06/19 Page: 1 of 2 PAGEID #: 224




                       IN THE UNITED STATED DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

STEPHANIE CLIFFORD                                :
                                                  :
                       Plaintiff,                 :   Case No. 2:19-cv-00119
                                                  :
       v.                                         :   Judge Michael H. Watson
                                                  :   Magistrate Judge Elizabeth Preston Deavers
SHANA M. KECKLEY, ET AL.                          :
                                                  :
                       Defendants.                :

          NOTICE OF REGISTRATION OF FOREIGN JUDGMENT IN
 UNITED STATES DISTRICT COURT, SOUTHERN DISTRICT OF OHIO, EASTERN
              DIVISION, CASE NO. 2:19-MC-00047-MHW-KAJ

       The undersigned hereby gives Notice that Donald J. Trump (“Judgment Creditor”)

obtained a judgment against Plaintiff, Stephanie Clifford (“Clifford”) in the United States District

Court, Central District of California in the amount of $293,052.33 in Case No. CV 18-06893-SJO

(FFMx) on December 11, 2018 (“Foreign Judgment”).

       The Foreign Judgment was registered with the Clerk of this Court, United States District

Court, Southern District of Ohio, Eastern Division, on October 8, 2019, being Case No. 2:19-mc-

00047-MHW-KAJ, a time-stamped copy of which is attached hereto as Exhibit ”A”.

                                              Respectfully submitted,

                                              /s/ Dan J. Binau
                                              DAN J. BINAU (0025376), Trial Attorney
                                              EMILY J. JACKSON (0078425)
                                              Harris, McClellan, Binau & Cox P.L.L.
                                              37 West Broad Street, Suite 950
                                              Columbus, Ohio 43215
                                              Telephone: (614) 464-2572
                                              Facsimile: (614) 464-2245
                                              E-Mail: dbinau@hmbc.com
                                                       ejackson@hmbc.com
                                              Counsel for Judgment Creditor, Donald J. Trump
Case: 2:19-cv-00119-MHW-EPD Doc #: 43 Filed: 11/06/19 Page: 2 of 2 PAGEID #: 225




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

was filed through the Court’s CM/EFC filing system this 6th day of November, 2019, which shall

serve a copy of the document upon all registered counsel of record.


                                            /s/ Dan J. Binau
                                            DAN J. BINAU         (0025376)
                                            Counsel for Judgment Creditor, Donald J. Trump
Case: 2:19-cv-00119-MHW-EPD Doc #: 43-1 Filed: 11/06/19 Page: 1 of 11 PAGEID #: 226
Case: 2:19-cv-00119-MHW-EPD Doc #: 43-1 Filed: 11/06/19 Page: 2 of 11 PAGEID #: 227
Case: 2:19-cv-00119-MHW-EPD Doc #: 43-1 Filed: 11/06/19 Page: 3 of 11 PAGEID #: 228
Case: 2:19-cv-00119-MHW-EPD Doc #: 43-1 Filed: 11/06/19 Page: 4 of 11 PAGEID #: 229
Case: 2:19-cv-00119-MHW-EPD Doc #: 43-1 Filed: 11/06/19 Page: 5 of 11 PAGEID #: 230
Case: 2:19-cv-00119-MHW-EPD Doc #: 43-1 Filed: 11/06/19 Page: 6 of 11 PAGEID #: 231
Case: 2:19-cv-00119-MHW-EPD Doc #: 43-1 Filed: 11/06/19 Page: 7 of 11 PAGEID #: 232
Case: 2:19-cv-00119-MHW-EPD Doc #: 43-1 Filed: 11/06/19 Page: 8 of 11 PAGEID #: 233
Case: 2:19-cv-00119-MHW-EPD Doc #: 43-1 Filed: 11/06/19 Page: 9 of 11 PAGEID #: 234
Case: 2:19-cv-00119-MHW-EPD Doc #: 43-1 Filed: 11/06/19 Page: 10 of 11 PAGEID #: 235
Case: 2:19-cv-00119-MHW-EPD Doc #: 43-1 Filed: 11/06/19 Page: 11 of 11 PAGEID #: 236
